Citation Nr: 9933445	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  97-34 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1950 to May 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Wichita, 
Kansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) in which the RO denied service connection for 
herniated disc and lumbar strain, and cervical spine 
arthritis by a rating decision dated August 1997, and 
continued a 30 percent evaluation for PTSD by rating decision 
dated December 1997.  The veteran's notice of disagreement 
for the denial of service connection for a herniated disc and 
lumbar strain and cervical spine arthritis was received in 
September 1997 and a statement of the case was mailed to the 
veteran that same month.  A substantive appeal was received 
in December 1997.  The veteran's notice of disagreement with 
regard to the increased rating claim was received December 
1997 with a statement of the case mailed to the veteran 
January 1998.  During a February 1998 RO hearing, the 
veteran, through his representative, asked that the hearing 
be accepted in lieu of the substantive appeal for the PTSD 
increased rating claim.

By a VA Form 21-4138, Statement in Support of Claim, dated in 
July 1998, the veteran asked that the issue of entitlement to 
service connection for cervical spine arthritis be withdrawn 
from appellate status.



FINDING OF FACT

There is no medical evidence of a nexus between current low 
back disability and the veteran's period of active military 
service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
low back disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for Low Back Disability

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Initially, the Board notes that a claim of entitlement to 
service connection for residuals of a back injury was denied 
by rating decision in April 1976, in part, on the basis that 
service medical records did not document the claimed injury.  
The veteran was notified of that determination and informed 
of his appellate rights, but he did not initiate an appeal.  
Accordingly, the April 1976 decision became final.  38 
U.S.C.A. § 7105(c).  A claim based on low back disability was 
again denied in June 1993, and again the veteran did not 
initiate an appeal.  The June 1993 rating decision also 
became final.  38 U.S.C.A. § 7105(c).

A final decision may nevertheless be reopened if new and 
material evidence is presented or secured.  38 U.S.C.A. 
§ 5108.  The RO duly noted the prior final decision in the 
August 1997 rating decision from which the present appeal 
arises.  The RO noted that certain items of new evidence 
consisted of statement from fellow servicemen attesting to 
the claimed inservice back injury.  The RO determined that 
these items of evidence were new and material and that the 
veteran's claim had been reopened.  In view of the fact that 
the 1976 and 1993 rating decisions were based, in part, on an 
apparent lack of inservice documentation of the claimed low 
back injury, the Board agrees that the statements from fellow 
servicemen received since the 1993 rating decision which 
attest to such an injury are new and material.  The Board 
therefore affirms the RO's finding that the veteran's low 
back disability claim has been reopened.  

As new and material evidence has been presented, the Board 
must now determine whether the claim is well-grounded under 
38 U.S.C.A. § 5107(a).  In making this determination, all of 
the evidence of record is to be considered and presumed to be 
credible.  See generally Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998); Winters v. West, 12 Vet. App. 203 (1999); Elkins 
v. West, 12 Vet. App. 209 (1999).  

A well-grounded claim has been defined by the United States 
Court of Appeals for Veterans Claims (Court) as "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet.App. 78, 91 
(1990).  Where the determinative issue involves a medical 
diagnosis or a matter of medical causation, competent medical 
evidence to the effect that the claim is "plausible" or 
"possible" is required.  Grottveit v. Brown, 5 Vet.App. 91, 
92-93 (1993).  A claimant therefore cannot meet this burden 
merely by presenting lay testimony and/or lay statements 
because lay persons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Consequently, lay assertions of medical causation cannot 
constitute evidence to render a claim well-grounded under 38 
U.S.C.A. § 5107(a); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well-grounded.  Tirpak 
v. Derwinski, 2 Vet.App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498, 506 (1995).  Moreover, the truthfulness of 
evidence is presumed in determining whether a claim is well-
grounded.  King v. Brown, 5 Vet.App. 19, 21 (1993).  The 
Board emphasizes, however, that the doctrine of reasonable 
doubt does not ease the veteran's initial burden of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

As to the first two requirements of a well-grounded claim, 
the evidence of record shows a medical diagnosis of disc 
problems of the low back, and the veteran's assertions 
regarding an inservice injury are not only accepted as true 
on their own, but the fact of such an injury is supported by 
statements from fellow servicemen who witnessed the injury.  
The remaining question under the well-grounded analysis is 
whether the record includes medical evidence of a nexus 
between current low back disability and the veteran's 
service. 

Although service medical records do not document the 1951 low 
back injury, they do show that in March 1954 the veteran was 
seen with complaints of recurring back pain intermittently 
for 2 years.  The trouble was most in forward bending.  The 
veteran was again seen 8 days later and chronic lumbosacral 
strain was reported.  Exercises and heat were recommended, x-
rays were noted as being negative.  At separation examination 
in May 1954 the veteran's spine, other musculoskeletal, was 
clinically evaluated as normal.

Post-service evidence includes a January 1958 private medical 
record s documenting a laminectomy for a degenerating nucleus 
pulposus at L4-5, S-1.  At that time, the veteran reported 
that he had noticed weakness of the left leg since December 
1957.  He further reported that he had injured his back in 
service 10 years before.  The evidence shows continued low 
back condition following surgery in 1958 and additional 
surgery in 1987.

As already noted, the record also includes statement dated 
July 1996 and March 1997 from fellow shipmates indicate that 
in June 1951 the veteran injured his back while aboard ship 
when he struck a handrail.

At an RO hearing in February 1998, the veteran testified that 
he injured his back aboard ship and his back was taped for 2 
to 3 weeks and progressively worsened.  The veteran also had 
an automobile accident in 1962 and indicated that his back 
starting hurting again.

While the Board accepts as true the fact of the 1951 low back 
injury, it appears that the record is still lacking medical 
evidence linking that low back injury to any current low back 
disorder.  Although the veteran has reported that he received 
medical treatment shortly after service, he has indicated 
that no records of such treatment are available due to the 
death of the treating physician.  The Board is thus left with 
a situation where there is no medical evidence of low back 
symptomatology for approximately four years after service.  
Moreover, x-rays of the spine in March 1954 did not show any 
disc problems.  In fact, it appears that the lumbosacral 
strain which was reported in March of 1954 had resolved by 
the time of separation examination in May 1954 as the spine 
was clinically evaluated as normal at that time.  

The Board acknowledges the statements from fellow servicemen 
as well as the veteran's statements and testimony.  However, 
such evidence is not competent for purposes of showing 
medical causation because evidence of a medical nexus cannot 
be established by lay statements or testimony.  Brewer v. 
West, 11 Vet. App. 228 (1998); Espiritu, 2 Vet. App. at 494-
495.  

In sum, there is no medical evidence of a nexus to service.  
The record does show that the veteran reported the inservice 
injury when he underwent surgery in 1958, but there is 
nothing in the 1958 medical records which suggests that 
medical personnel at that time attributed the lumbar problems 
to the inservice injury.  Likewise, the record does not 
otherwise include any medical opinion suggesting a link to 
service.  In this regard, the Board notes a November 1992 
letter from S. J. Farr, D.C. which is to the effect that the 
veteran had been his patient since April 1971 for lowback and 
neck problems which were "hurt initially" when he was in 
the service.  However, this comment made some forty years 
after the inservice injury is apparently based solely on 
history furnished by the veteran without any indication of an 
independent review of the veteran's medical records.  Dr. 
Farr in fact admitted in the letter that the veteran had not 
been his patient prior to 1971 (some twenty years after the 
inservice injury).  The Board does not view Dr. Farr's 
statement as competent medical evidence of a link between 
current low back disability and the veteran's service.  

In the absence of competent medical evidence to support the 
claim of entitlement to service connection for low back 
disability, the Board finds that the veteran has not 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded.  As 
the Board is not aware of the existence of additional 
evidence that might well ground the veteran's claim, a duty 
to notify does not arise pursuant to 38 U.S.C.A. § 5103(a).  
See McKnight v. Gober, 131 F.3d 1483, 1484-1485 (Fed. Cir. 
1997).  That notwithstanding, the Board views this discussion 
as sufficient to inform the veteran that medical evidence of 
causation necessary to well ground his claim.


ORDER

The veteran's claim of entitlement to service connection for 
low back disability is not well-grounded.  To this extent, 
the appeal is denied. 


REMAND

Increased evaluation for PTSD

In contrast to a claim of service connection, a mere 
allegation that an already service-connected disability has 
become more severe is sufficient to establish a well-grounded 
claim for an increased rating.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 
632 (1992).  Accordingly, the Board finds that the veteran's 
claim for an increased rating is "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  Once a claimant has 
presented a well-grounded claim, the VA has a duty to assist 
the claimant in developing facts which are pertinent to the 
claim.  See 38 U.S.C.A. § 5107(a).  

Preliminary review of the evidence pertinent to the PTSD 
claim reveals that there has apparently not been a VA 
psychiatric examination since 1994.  Significantly, the 
veteran is claiming an increase in PTSD symptomatology since 
that time, and the fact that the record suggests a decrease 
in the veteran's Global Assessment of Functioning (GAF) 
scores since 1994 also suggests some increase in psychiatric 
symptomatology, although the Board recognizes that the GAF 
scores may have contemplated factors other than the veteran's 
PTSD.  At any rate, VA's General Counsel has indicated that 
when a claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate.  VAOPGCPREC 11-95 
(April 7, 1995).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions: 

1.  All pertinent VA outpatient, 
hospital, and group/individual therapy 
records documenting continuing treatment 
which are not already in the claims file 
should be obtained and made of record.

2.  The veteran should be scheduled for a 
VA PTSD examination for the purpose of 
ascertaining the current severity of the 
veteran's PTSD.  The claims file should 
be made available to the examiner for 
review in connection with the 
examination.  The examiner should clearly 
report all findings attributable to PTSD 
to allow for proper rating of the 
veteran's PTSD under the criteria set 
forth in Diagnostic Code 9411.  If 
possible, the examiner should report a 
GAF score solely attributable to the 
veteran's PTSD.  

3.  After completion of the above, the RO 
should review the expanded record and 
determine whether an increased rating is 
warranted under all applicable rating 
criteria.  The veteran and his 
representative should then be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review. 

The purpose of this remand is to assist the veteran with his 
claim of entitlement to an increased rating for PTSD.  The 
veteran and his representative are free to submit additional 
evidence and argument in connection with this issue. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

